Citation Nr: 1609876	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-22 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2007 to September 2011.  The Veteran had service in Afghanistan, and was awarded inter alia the Combat Action Ribbon and the Afghanistan Campaign Medal with two Bronze Service Stars.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The issue of entitlement to service connection for an ear disorder, other than hearing loss, was raised by the Veteran in his June 2013 Notice of Disagreement and February 2014 VA Form 9 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (noting the Veteran's complaints of frequent popping and slight muffled sensation).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The evidence does not show that the Veteran's auditory thresholds in the 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, or 4000 Hertz frequencies exceed 26 decibels, or that the Veteran had speech recognition scores below 94 percent.

CONCLUSION OF LAW

A bilateral hearing loss disability for VA compensation purposes has not been shown.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).  The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A letter from VA dated in November 2012 notified the Veteran of how to substantiate a service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).
Here, the Veteran's service treatment records and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

The Veteran was provided a VA audiological examination in May 2012.  As will be discussed in greater detail below, the examiner reviewed the Veteran's past medical history, considered the Veteran's present complaints, examined the Veteran, and provided a medical conclusion such that the Board can render an informed determination.  The Board, therefore, finds that the examination report is adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran declined the opportunity to present testimony before a Veterans' Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, as there is no diagnosis of sensorineural hearing loss of record, the presumption regarding chronic conditions is inapplicable in the present case.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (the Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2015), discussed below, then operates to establish when a hearing loss disability can be service-connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran's military occupational specialty was rifleman and he was awarded a Combat Action Ribbon, therefore traumatic noise exposure during service is conceded.  

The Veteran was provided audiological testing three months prior to his discharge in July 2011.  An audiogram dated July 26, 2011, revealed that the Veteran's puretone thresholds in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
25
25
LEFT
35
25
20
30
30

The remarks for the July 26, 2011 test indicate that the Veteran was at an early warning for a decrease in hearing, and contained the notation "H-2."  
Followup audiometry testing on July 27, 2011 revealed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
20
20
10
LEFT
30
15
10
15
10

The July 2011 records do not indicate Maryland CNC word discrimination testing was performed.  Nevertheless, the audiometric findings from July 26, 2011 show the threshold for a hearing loss disability in his left ear for VA compensation purposes were met, as the thresholds at 500 Hertz, 3000 Hertz, and 4000 Hertz exceeded 26 decibels.  

The Veteran was provided a VA audiological examination in May 2012.  Audiometry testing, revealed that the Veteran's puretone thresholds in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
5
LEFT
5
5
5
15
5

The Veteran's puretone threshold average was 9 decibels in the right ear and 8 decibels in the left ear.  Maryland CNC word discrimination scores were 100 percent bilaterally.  These findings do not satisfy the threshold of a hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2015).  The examiner reported that the Veteran had normal hearing in each ear.  

Based on these facts, the Veteran has not been shown to have had a hearing loss disability for VA compensation purposes during the pendency of the appeal.

The Board considered whether the Veteran had a hearing loss disability for VA compensation purposes that resolved during the pendency of the appeal.  See, e.g., Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of disability preceding the date of claim should also be considered with regard to its probative value towards whether a disability existed at the date of filing of the claim).  Although audiometric testing on July 26, 2011 showed a left ear hearing loss disability for VA compensation purposes, followup testing the on July 27, 2011 indicated the Veteran's hearing loss did not exceed the threshold set forth under 38 C.F.R. § 3.385 (2015).  Moreover, these findings were during service, prior to his separation.  The Veteran filed his claim in April 2012.  The May 2012 examination findings did not show a hearing loss disability for VA compensation purposes; indeed, the examiner reported that the Veteran had normal hearing in both ears.  Thus, although the Veteran's service treatment records indicate he sustained a decrease in hearing acuity during service, the weight of the evidence is against a finding that the Veteran has a current hearing loss disability for VA compensation purposes.

The Board does not doubt that the Veteran experienced a decrease in hearing acuity during service.  However, that decrease is not present currently, and has not been during the course of the appeal.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because the weight of the evidence is against a finding of a present hearing loss disability for VA compensation purposes, the Board finds that service connection is not warranted.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


